BEER, Judge,
concurring.
Appellants attack the credibility of Dr. Byron Unkauf’s testimony and the trial court’s apparent reliance thereupon; while supporting the credibility of Dr. Irving Red-ler’s testimony and questioning the trial court’s apparent rejection of it.
I can ascribe no manifest error to the trial judge’s apparent acceptance of Un-kauf’s testimony and rejection of Redler’s. Nevertheless, upon reviewing the record, I am of the view that I would have done the opposite and, in so doing, would have awarded substantially lower judgments.
However, there is no justifiable basis for me to substitute my view for that of the trial judge, and I must concur in the majority’s affirmation.